Citation Nr: 1043943	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-19 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic sleep disorders 
with fatigue (claimed as chronic fatigue), to include as the 
result of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981; 
March 1984 to March 1990; and November 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a May 2007 rating decision issued by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Paul, Minnesota, which denied the Veteran's claim 
of entitlement to service connection for obstructive sleep apnea 
(claimed as chronic fatigue).

In June 2010, the Board remanded the Veteran's claim for further 
development, specifically to afford him a second VA examination 
and opinion regarding the etiology of his claimed condition.  In 
September 2010, the VA Appeals Management Center issued a 
Supplemental Statement of the Case, in which it continued to deny 
the Veteran's claim.  The claims folder has been returned to the 
Board for further appellate proceedings.

The Board further notes that, although the Veteran's claim was 
previously adjudicated as one of entitlement to service 
connection for obstructive sleep apnea, based on clinical 
findings during the most recent VA examination, which revealed 
diagnoses of obstructive sleep apnea and narcolepsy, the Board 
has recharacterized the Veteran's claim as one of entitlement to 
service connection for chronic sleep disorders with fatigue.  As 
such, the issue has been broadened to encompass all theories of 
entitlement.


FINDINGS OF FACT

1.  The Veteran had active military service in the Southwest Asia 
theater of operations during the Persian Gulf War.

2.  The Veteran's chronic sleep disorders with fatigue are not 
shown by the probative evidence of record to be causally related 
to a disease, injury or event in service.
	
3.  The Veteran's chronic sleep disorders with fatigue have been 
attributed to obstructive sleep apnea and narcolepsy, both known 
clinical diagnoses, which did not manifest during service, and 
are not otherwise related to service.


CONCLUSION OF LAW

The Veteran's chronic sleep disorders with fatigue were neither 
incurred in, nor aggravated by, active duty service.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) ( 2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) ("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request that 
the claimant provide any evidence in his or her possession that 
pertains to the claim.  Element (4), however, (regarding the 
requirement of requesting that the claimant provide any evidence 
in his possession that pertains to the claim), was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between a veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in 
Dingess/Hartman, the Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.

VA essentially satisfied the notification requirements of the 
VCAA by means of a letter dated September 2006, which informed 
the Veteran of the types of evidence needed in order to 
substantiate his claim of entitlement to service connection, the 
division of responsibility between the Veteran and VA for 
obtaining the required evidence, and advised the Veteran to 
provide any information or evidence in his possession that 
pertained to such claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The Board further notes that the September 2006 
letter satisfied the requirements of Dingess and informed the 
Veteran of how VA determines the disability rating and effective 
date elements of a claim.

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  
The claims folder contains the Veteran's service and post-service 
treatment records, as well as VA examination reports dated 
December 2006 and July 2010.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  The 
Veteran has not referenced any outstanding records that he wanted 
VA to obtain or that he felt were relevant to his claim that have 
not already been associated with the claims folder.

Review of the examination reports shows that the examiners 
reviewed the complete claims folder, elicited from the Veteran 
his history of chronic sleep and/or fatigue difficulties, 
performed comprehensive physical examinations, and provided 
clinical findings detailing the results of their examinations.  
Although the Board notes that the December 2006 examiner did not 
provide an opinion regarding the etiology of the Veteran's 
diagnosed sleep disorder, as noted above, the Board remanded the 
claim in order to afford the Veteran a second examination and 
opinion regarding his claim.  Accordingly, the Board concludes 
that the July 2010 examination report is adequate upon which to 
base a decision in this case.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal and, for the reasons 
expressed above, finds that the development of the claim has been 
consistent with the provisions of the VCAA.  The appellant has 
been provided every opportunity to submit evidence and argument 
in support of his claim, and to respond to the VCAA notice.  The 
purpose behind the notice requirement has been satisfied because 
the appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed claim.  
Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
  
Under 38 U.S.C.A. § 1154(a), VA is also required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  In Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United 
States Court of Appeals for the Federal Circuit ("Federal 
Circuit") held that "[l]ay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3), lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence that 
will suffice to demonstrate entitlement to service connection, 
and the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 
(2007).

In order to establish a right to compensation for a present 
disability, a veteran must show:  "(1) the existence of a 
present disability; (2) the in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"- the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004).    
Alternatively, under 38 C.F.R. § 3.303(b), service connection may 
be awarded for a "chronic" condition when (1) a chronic disease 
manifests itself and is identified as such in service, or within 
the presumptive period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service, or during the presumptive period, but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the Veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The Veteran contends that he suffers from chronic sleep disorders 
with fatigue as a result of active duty service in Saudi Arabia 
during the Persian Gulf War.  See statement from the Veteran, 
July 2008.  

In this regard, the Board notes that, on November 2, 1994, 
Congress enacted the "Persian Gulf War Veterans' Act" ("Gulf 
War Act"), Title I of the "Veterans' Benefits Improvements Act 
of 1994," Public Law 103-446.  That statute added a new 
provision, section 1117, to Title 38 of the United States Code, 
authorizing VA to compensate any Persian Gulf veteran suffering 
from a chronic disability resulting from an undiagnosed illness 
or combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service in 
the Southwest Asia theater of operations during the Persian Gulf 
War.  To implement the Gulf War Act, VA added a regulation, 38 
C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on 
active duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War.  See 38 U.S.C.A. § 
1117(f); 38 C.F.R. § 3.317(d).  In this case, the Veteran is 
shown to have such documented service.

The Board notes that Congress revised 38 U.S.C.A. § 1117, 
effective March 1, 2002.  In the revised statute, the term 
"chronic disability" was changed to "qualifying chronic 
disability," and the definition of "qualifying chronic 
disability" was expanded to include (a) an undiagnosed illness, 
(b) a medically-unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, or 
(c) any diagnosed illness that the Secretary of VA (the 
"Secretary") determines, in regulations, warrants a presumption 
of service connection.  Effective June 10, 2003, VA promulgated 
revised regulations to, in part, implement these statutory 
changes.  See 38 C.F.R. § 3.317(a)(2).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a 
Persian Gulf veteran who exhibits objective indications of a 
"qualifying chronic disability" that became manifest during 
service on active duty in the Armed Forces in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a degree 
of 10 percent during the presumptive period prescribed by the 
Secretary.  Effective December 18, 2006, VA extended the 
presumptive period in 38 C.F.R. 
§ 3.317(a)(1)(i) through December 31, 2011 (for qualifying 
chronic disabilities that become manifest to a degree of 10 
percent or more after active duty in the Southwest Asia theater 
of operations).  See 71 Fed. Reg. 75669 (2006). Furthermore, the 
chronic disability must not be attributed to any known clinical 
disease by history, physical examination, or laboratory tests.  
See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a), (b).

The term "objective indications of a qualifying chronic 
disability" include both "signs," in a medical sense, of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  See 38 C.F.R. § 3.317(a)(3).

Signs or symptoms that may be manifestations of an undiagnosed 
illness or a chronic multi-symptom illness include the following:  
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, cardiovascular 
signs or symptoms, abnormal weight loss or menstrual disorders.  
See 38 U.S.C.A. § 1117(g).

As an initial matter, the Board notes that the Veteran's service 
treatment records are void of any complaints of, treatment for, 
or a diagnosis of a chronic sleep disorder or chronic fatigue 
during service.  Although a January 1979 clinical record reveals 
that the Veteran was seen with complaints of continuing 
dizziness, headaches and decreased sleep, following an 
examination, he was diagnosed with serous otitis media, or fluid 
in the middle ear.  The treatment reports further show that, in 
subsequent medical history reports, dated May 1979, September 
1979 and May 1981, the Veteran reported that he was not then, and 
had never previously experienced, frequent trouble sleeping.  
Rather, the medical examinations performed in conjunction with 
the aforementioned medical history reports show a diagnosis of 
valsalvae adequate, bilaterally, which was noted to be a 
condition related to the ear drums.  In addition, the Veteran's 
April 1991 Southwest Asia demobilization examination revealed 
that the only disease or injury he incurred while serving in the 
Southwest Asia theater of operations was a rectal abscess that 
was found to be unrelated to service.  He specifically answered 
"no" to the question of whether he had had any nightmares or 
trouble sleeping.  When asked whether he had experienced "fever, 
fatigue, weight loss or yellow jaundice," the Veteran answered 
"yes," but only circled "weight loss."  On the back of the 
examination form, the examiner wrote that the Veteran had no 
other illnesses or injuries in Saudi Arabia.  Similarly, during a 
March 1996 examination pursuant to his enlistment in the Army 
Reserves, the Veteran said that he had never experienced any 
frequent trouble sleeping. 

The Veteran's post-service records show that, in September 1994, 
he underwent a VA Persian Gulf War registry examination.  A 
review of the examination report, however, indicates that the 
Veteran never mentioned having any problems with sleeping or 
fatigue.  In a November 1994 supplement to the September 1994 
examination, when asked about his sleep history, the Veteran 
specifically stated that he snored "without apnea and awakened 
refreshed."  

In December 2006, the Veteran was afforded a VA examination 
pursuant to his claim of entitlement to service connection.  He 
told the examiner that he felt fatigued all the time, had nearly 
run his car off the road on several occasions, and could fall 
asleep at work, though not inappropriately.  He also said that 
his sleep difficulties started around 1994-1995 when he was in 
nursing school.  The examiner noted that he had been previously 
diagnosed with sleep apnea and used a CPAP (continuous positive 
airway pressure) machine to treat the condition.  The examiner 
diagnosed the Veteran with sleep apnea (with CPAP use) and 
concluded that his claimed chronic fatigue syndrome did not have 
the symptoms one would normally find with chronic fatigue 
syndrome.  Although he said that the Veteran's "main problem has 
been sleep apnea," he did not opine as to whether or not it was 
related to service.  He did, however, state that the Veteran's 
problems with fatigue did not actually began until after service.  

In May 2008, the Veteran submitted a letter from his family 
practitioner, Dr. Michael Ulrich, dated February 2008; the claims 
folder also contains a February
2008 treatment report from Dr. Ulrich.  Dr. Ulrich explained that 
the Veteran had been diagnosed with severe obstructive sleep 
apnea and had undergone a full evaluation at the Mayo Clinic.  He 
also said that the Veteran suffered from periods of narcolepsy 
and idiopathic hypersomnia without long sleep time.  Dr. Ulrich 
did not, however, relate any of the Veteran's sleep disorders to 
active duty service.  In a subsequent, October 2009 treatment 
report, Dr. Ulrich stated that the Veteran had unexplained, 
persistent or relapsing fatigue that he opined was of definite 
onset after his return from the Gulf War.  He diagnosed the 
Veteran with chronic fatigue syndrome and narcolepsy, and noted 
that the Veteran might be eligible for VA disability benefits due 
to his exposure during the Gulf War.  

In July 2010, the Veteran was afforded a second VA examination in 
order to obtain an opinion regarding the etiology of his claimed 
sleep disorder.  A review of the examination report shows that 
the examiner reviewed the Veteran's complete service and post-
service treatment reports, including his September 1994 Gulf War 
registry examination report, in which the Veteran never 
complained or reported having any chronic sleep or fatigue 
problems.  The VA examiner diagnosed the Veteran with obstructive 
sleep apnea and narcolepsy, but opined that neither condition was 
caused by or was the result of service.  In this regard, he 
explained that there were no service treatment records 
documenting either condition during service, and that the onset 
of a sleep disorder occurred over 10 years after the Veteran's 
separation from service.   
Having reviewed the complete claims folder, the Board finds the 
probative evidence of record to be against the Veteran's claim of 
entitlement to service connection for chronic sleep disorders 
with fatigue, to include as a result of an undiagnosed illness.  
As noted above, because the Veteran's claimed symptomatology has 
been attributed to known illnesses, namely obstructive sleep 
apnea and narcolepsy, service connection under 38 C.F.R. § 3.317 
is not warranted.  Moreover, because there is no competent 
evidence that the Veteran was diagnosed with a chronic sleep or 
fatigue disorder during service, along with probative evidence of 
a continuity of symptomatology after service, service connection 
on a direct basis is not warranted.  

In this regard, the Board notes that whether a physician provides 
a basis for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and the 
thoroughness and detail of the opinion.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  In addition, the weight of a 
medical opinion is diminished where that opinion is ambivalent, 
based on an inaccurate factual premise, based on an examination 
of limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

In this case, as noted above, the claims folder contains a 
treatment record from Dr. Ulrich, in which he stated that the 
Veteran had "unexplained persistent or relapsing fatigue that is 
of definite onset from his return from the Gulf War," and 
diagnosed him with chronic fatigue syndrome and narcolepsy.  In 
this regard, the Board notes that, while professional medical 
opinions must be considered, the Board is not bound to accept the 
opinions of physicians whose diagnoses or opinions are based on a 
medical history provided by a veteran.  See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (the mere transcription of a claimant's 
statements regarding medical history does not transform the 
information into competent medical evidence merely because the 
transcriber happens to be a medical professional).  Here, there 
is no evidence that Dr. Ulrich, a private physician with the Mayo 
Clinic Health Care System, ever reviewed any of the Veteran's 
service or post-service treatment records prior to making his 
statement, including the Veteran's September 1994 Gulf War 
registry examination, in which he specifically denied having any 
chronic sleep disorders or chronic fatigue.  As such, the Board 
finds Dr. Ulrich's opinion to be of little probative value.  

In addition to the medical evidence, the Board has also 
considered the Veteran's assertions that his current sleep 
disorders with fatigue had their origins during active service.  
In this regard, the Court has repeatedly held that a veteran is 
competent to describe symptoms of which he or she has first-hand 
knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
The Board finds that sleep difficulties are symptoms that the 
Veteran, as a lay person, is competent to report experiencing.  
See Barr v Nicholson, 21 Vet. App. 303 (2007); see also Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  As such, the Board finds 
his assertions regarding continuity of symptomatology are 
entitled to some probative weight.

However, even where a veteran has asserted continuity of 
symptomatology since service, the Court has held that he or she 
is not necessarily competent to establish a link between the 
continuous symptomatology and a current underlying condition.  
See McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on 
other grounds sub nom.  McManaway v. Principi, 14 Vet. App. 275 
(2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  As noted above, under 38 C.F.R. 
§ 3.303(b), there must also be medical evidence relating the 
Veteran's symptoms to service.  In this case, the July 2010 VA 
examiner, who, after taking all of the evidence into 
consideration, including the Veteran's service treatment and 
post-service treatment reports, the results of a complete 
physical evaluation, as well as the Veteran's own self-reports of 
his history of sleep and fatigue symptoms, concluded that his 
current obstructive sleep apnea and narcolepsy were not the 
result of service.  The Board finds that this opinion by a 
competent health care specialist is the most probative evidence 
of record as to the relationship between the Veteran's current 
disorders and service, and ultimately outweighs the Veteran's lay 
reports regarding etiology.

  
Finally, the Board notes that it has also considered the 
statements from the Veteran's family, who attested in writing as 
to their belief that the Veteran had developed a chronic medical 
disorder, manifested by chronic sleep and fatigue problems, 
during service in the Southwest Asia theater of operations during 
the Gulf War.  However, it is well settled that lay persons 
without medical training, such as the Veteran and his family 
members, are not qualified to render medical opinions regarding 
matters such as determinations of etiology, which call for 
specialized medical knowledge.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).  Here, there has 
been no evidence presented that would establish that any of the 
Veteran's family members who provided statements regarding the 
symptoms they observed have any medical knowledge or training.  
Accordingly, although the Board recognizes the sincerity with 
which they provided their statements, unfortunately, it concludes 
that such statements have little probative value in determining 
whether the Veteran's current disorders are related to service.  

For these reasons, the Board finds the probative evidence of 
record to be against the claim of entitlement to service 
connection for chronic sleep disorders with fatigue.  In arriving 
at the decision to deny the claim, the Board has considered the 
applicability of the "benefit-of-the-doubt" rule enunciated in 
38 U.S.C.A. 
§ 5107(b).  However, as there is not an approximate balance of 
evidence, that rule is not applicable in this case.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).

						(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for chronic sleep disorders 
with fatigue, to include as the result of an undiagnosed illness, 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


